United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.C., Appellant
and
DEPARTMENT OF THE ARMY, CORPS OF
ENGINEERS, Fort Worth, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Debra Hauser, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-265
Issued: September 12, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 16, 2012 appellant, through his attorney, filed a timely appeal of an
October 15, 2012 forfeiture and overpayment decision of the Office of Workers’ Compensation
Programs. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly determined that appellant forfeited his
compensation for the period January 17, 1996 to April 15, 2008; (2) whether appellant received a
$321,372.16 overpayment of compensation; and (3) whether he was at fault in the creation of the
overpayment, thereby precluding waiver of recovery of the overpayment.
On appeal, counsel contends that the amount of the overpayment is incorrect and that
OWCP did not adequately explain how the overpayment occurred. She further contends that
appellant was denied due process when he was deprived of his right to submit new evidence or
1

5 U.S.C. § 8101 et seq.

argument at a prerecoupment hearing. Counsel asserts that the subsidies he received from the
United States Department of Agriculture (USDA) for not farming his land were not income and,
thus, he was not required to report them to OWCP. Citing Jack Sipe,2 she contended that
appellant’s farm subsidies constituted passive investment income. Appellant was no more than
an owner of a farm who paid personal attention to it. Citing Christine C. Burgess,3 counsel
contends that he is not subject to forfeiture because he did not knowingly fail to report his
earnings. Appellant relied on information from an OWCP claims examiner who told him that his
farm subsidies did not constitute income for purposes of completing a Form CA-1032.
FACTUAL HISTORY
This case was previously before the Board with respect to appellant’s wage-earning
capacity. In a May 7, 2002 decision, the Board reversed OWCP’s October 2, 2000 and
May 29, 2001 decisions, finding that OWCP failed to meet its burden of proof in determining
that the selected position of information clerk reasonably represented appellant’s wage-earning
capacity.4 The Board found that the record was unclear as to whether appellant had a preexisting
medical condition that continued to limit his wage-earning capacity. The facts as relevant to the
present issue on appeal are set forth.
OWCP accepted that on May 30, 1991 appellant, then a 55-year-old former realty
specialist, sustained a lumbar strain, herniated nucleus pulposus at L4-5 and spinal stenosis. It
authorized decompression laminectomies which were performed on March 8 and
August 14, 1993. Appellant stopped work on March 8, 1993 and received compensation for total
disability on the periodic rolls.
In accordance with established OWCP procedure, appellant was required to complete
Form CA-1032 questionnaire forms regarding his earnings and employment activity for the
previous 15 months. The form explained that a claimant must report all self-employment or
involvement in any business enterprise, including, but not limited to, farming, sales work,
operating a business or providing services in exchange for money, goods or other services. In
addition, Form CA-1032 advised the employee that, if duties were performed in any business
enterprise for which he or she was not paid, he was to report the rate of pay it would have cost to
hire someone to perform such duties. On CA-1032 forms signed on April 19, 1996,
April 17, 1997, April 20, 1998, April 20, 1999, May 1, 2000, April 24, 2001, June 5, 2002,
April 23, 2003, April 27, 2004, May 6, 2005, April 15, 2006, April 18, 2007 and April 15, 2008
appellant stated that he was not employed, self-employed and had not performed volunteer work
for the previous 15 months covered by each form.
In an investigative report dated August 13, 2008 from the employing establishment’s
FECA Fraud Investigation Unit, Johnny M. Kisner, Jr., an investigator, documented the
surveillance of appellant by himself and another investigator from August 1 through 6, 2008. He
2

43 ECAB 773 (1992).

3

43 ECAB 449 (1992).

4

Docket No. 02-35 (issued May 7, 2002).

2

stated that appellant had flyers in his car which advertised Lyndal Carey Farms. An Internet
search revealed that appellant was listed in the top 100 recipients of farm subsidies for a 10-year
period from 1996 to 2006 from the USDA, totaling more than $92,000.00. Appellant was
involved in a pattern of real estate transactions and tenant farming that constituted a for-profit
business. He also leased land to tenant farmers and then sold the land for profit and in some
cases divided the land to sell as residential plots. Appellant managed and sold oil, gas and
mineral rights from the lands he owned.
On August 5, 2008 Malinda Freeman, county executive director for a farm service
agency, advised investigators about two types of subsidies. A crop subsidy program was for the
production of crops. A Conservation Reserve Program (CRP) involved a landowner who let a
portion of his land lay fallow to enhance soil conservation.
In a December 5, 2008 interview, John Segrist, Chief of Real Estate for the Mississippi
Valley/Vicksburg District, advised Investigator Kisner that appellant’s activity was in line with
the duties of a journeyman realtor for the employing establishment. Mr. Segrist expected his
realtors to be on the road three or four days a week conducting title searches, looking for
properties and assisting real estate attorneys in the preparation of documents for land
management. He stated that appellant’s activities constituted land speculation as he purchased
property and quickly turned it over to take advantage of fiscal growth.
In an April 14, 2009 investigative interview, appellant advised Special Agent Jason L.
Reich from the employing establishment’s Fraud Resident agency, that he had not reported
income on his CA-1032 forms or worked or received any income from any business or company
since he began receiving compensation in 1993. He had purchased three farms since 1995 and
leased them to several farmers for profit. Appellant sold a farm in 2000 and another one in 2006
for profit. He still owned a farm of which he currently leased 2,500 acres for $5.00 an acre on a
yearly basis and received yearly subsidies for approximately 800 acres for $35.00 an acre from
the USDA. Appellant was unaware of the amount of money he received from leasing his farms,
profits from the sale of his farms and subsidies he received on the farms. He purchased his first
farm without a real estate agent, but used a real estate agency for the sale of the first farm and
purchase of the other two farms. Appellant rented and leased the farms without the aid of a real
estate agency. He was unaware that the monies he received from renting and leasing his farms
and subsidies were considered income and should have been reported on his CA-1032 forms.
The August 13, 2008 investigative report was accompanied by a list of appellant’s
properties which indicated that from October 7, 1994 to December 3, 2010 he purchased
$1,025,361.51 and sold $1,267,346.31 in real estate. A document dated 2009 from the Internal
Revenue Service provided a definition and the reporting requirements for passive and nonpassive
income regarding real estate.
In memoranda dated November 14, 2008 and January 22, 2009, the employing
establishment reiterated its investigative findings that appellant was involved in a pattern of real
estate transactions and tenant farming which constituted his involvement in a for-profit business
from which he earned income that he did not report to OWCP.

3

In a May 18, 2010 letter, appellant stated that a portion of his property was enrolled in the
USDA’s CRP. He further stated the CRP contract went with the land and he had to assume it
when he purchased the property, entitling him to receive any future payments as long as the
contract was in force and he owned the property. Appellant stated that this enterprise was going
on before or at the time he began receiving OWCP benefits and was allowed under FECA. He
contended that his receipt of rental income never violated any physical restrictions or limitations
set forth by his physician.
In a March 27, 2012 decision, OWCP found that appellant forfeited compensation paid in
the amount of $319,299.64 from January 17, 1996 through April 15, 2008 because he did not
report his USDA subsidies on the CA-1032 forms as required. It also issued a preliminary
determination that he received an overpayment of compensation in the amount of $319,299.64
for the period January 17, 1996 through April 15, 2008 because he failed to provide information
that he should have known was material on the CA-1032 forms. Appellant was informed of his
options if he wished to contest the fact or amount of overpayment or request a waiver of
recovery and was provided with an overpayment recovery questionnaire (Form OWCP-20). An
electronic printout indicated that he received gross compensation in the amount of $321,757.34
from January 17, 1996 to April 15, 2008.
On April 11, 2012 appellant, through his attorney, requested a prerecoupment hearing
before an OWCP hearing representative. Counsel disagreed that the overpayment occurred and
with the amount of the overpayment. He contended that the overpayment occurred through no
fault of appellant and requested waiver of recovery of the overpayment. Appellant did not
submit a completed Form OWCP-20.
During an August 9, 2012 telephone hearing,5 appellant was represented by counsel and
testified that he understood that the farm subsidies he received were not considered income. In
1996, he was advised by a claims examiner that they were not income and that he did not have to
report them. Appellant contended that his farm subsidies were not income because he did not
earn them and, thus, they were not considered to be wages. The government paid him not to
farm the land. Appellant contended that he followed all instructions regarding the reporting
requirements on Form CA-1032 to the best of his knowledge.
In a September 7, 2012 letter, Investigator Kisner stated that, although the sole issue in
the March 2012 overpayment determination was the unreported receipt of farm subsidies from
1996 to 2008 by appellant, the investigation by his office which commenced in 2008 revealed
that appellant, acting on his own behalf, was heavily involved in acquiring land, subdividing that
land and otherwise managing that land between 1994 and 2010. He contended that this activity
proved a pattern of employability and suggested that appellant was self-employed during this
period. Appellant routinely conducted activities that were listed in his federal position
description. He abused the workers’ compensation program by repeatedly failing to report these
activities and the income they produced on his CA-1032 forms. Investigator Kisner related that
his investigation determined that appellant’s real estate transactions were recorded in six Texas
counties and a county in Oklahoma some 300 to 400 miles from his home. Proof of these
5

Appellant was unable to appear in person at the scheduled prerecoupment hearing due to his medical conditions
related to recent knee surgeries and upcoming eye surgery.

4

activities was found in county court documents showing the purchase, management and sale of
real estate and mineral rights and in USDA records showing the management of properties for
the receipt of farm subsidies. Investigator Kisner noted that on June 22, 2008 appellant was
observed driving approximately four hours, about 244 miles. Appellant’s activities were closely
related to his original scope of work. He maintained his Texas real estate broker’s license
through 2005 and submitted continuing education credits earned from 1994 through 2000 to the
state continuing which demonstrated a level of activity and desire to maintain a license for a field
in which he was no longer physically able to work. Investigator Kisner contended that appellant
should have been able to perform his date-of-injury job based on these activities. He submitted
employment records which included a description of appellant’s realty specialist position.
Investigator Kisner also submitted maps of counties where appellant conducted real estate
activities, a list of the farm subsidies he received from 1995 to 2011, a history of his real estate
transactions and licensing and continuing education credits, a flyer for Lyndal Carey Farms and a
description of mobile surveillance of appellant’s route on June 22, 2008.
In an October 15, 2012 decision, an OWCP hearing representative affirmed as modified
OWCP’s decisions regarding the period of the forfeiture and overpayment and the amount of the
overpayment. The correct period of the forfeiture and overpayment was January 17, 1996
through April 15, 2008 as January 17, 1996 was the beginning of the 15-month period covered
by appellant’s April 19, 1996 Form CA-1032. The hearing representative noted that a payment
history submitted after the August 9, 2012 hearing showed that appellant received $321,372.16
from January 17, 1996 to April 15, 2008. She directed repayment of the overpayment in full.
Upon return of the case record, the hearing representative directed OWCP to provide a statement
of accepted facts, which included appellant’s physical activities as documented by the employing
establishment’s investigation and a description of his date-of-injury position to his treating
physician to determine whether he was still totally disabled from performing the duties of this
position due to his accepted May 30, 1991 employment injuries.
LEGAL PRECEDENT -- ISSUE 1
Section 8106(b) of FECA provides in pertinent part:
“The Secretary of Labor may require a partially disabled employee to report his or
her earnings from employment [pre] self-employment, by affidavit or otherwise,
in the manner and at times the Secretary specifies…. An employee who-(1) fails to make an affidavit or report when required; or
(2) knowingly omits or understates any part of his or her earnings;
forfeits his or her right to compensation with respect to any period for which the
affidavit or report was required. Compensation forfeited under this subsection, if
already paid, shall be recovered under section 8129 of this title, unless recovery is
waived under that section.”6

6

5 U.S.C. § 8106(b).

5

Before OWCP can declare a forfeiture of compensation, it must establish that appellant
has received earnings from his own employment, not from passive investment in business
ventures.7 An individual can be subjected to the forfeiture provision of 5 U.S.C. § 8106(b) if he
or she knowingly failed to report employment or earnings. The term knowingly, as defined in
OWCP’s implementing regulations, means with knowledge, consciously, willfully or
intentionally.8 OWCP has the burden of proof to establish that a claimant knowingly omitted or
understated earnings.9 To meet this burden, it is required to examine closely appellant’s
activities and statements. OWCP may meet this burden without an admission by the claimant if
the circumstances of the case establish that he failed to reveal fully and truthfully the full extent
of his employment activities and earnings.10
Section 10.5(g) of OWCP’s regulations define earnings from employment or
self-employment as follows:
“(1) Gross earnings or wages before any deduction and includes the value of
subsistence, quarters, reimbursed expenses and any other goods or services
received in kind as remuneration; or
“(2) A reasonable estimate of the cost to have someone else perform the duties of
an individual who accepts no remuneration. Neither lack of profits, nor the
characterization of the duties as a hobby, removes an unremunerated individual’s
responsibility to report the estimated cost to have someone else perform his or her
duties.”11
In order to establish that compensation should forfeit the compensation received for the
periods covered by completed CA-1032 forms, the evidence must establish that he knowingly
omitted or understated his employment and earnings.12 As forfeiture is a penalty, it is not
enough merely to establish that there were underreported earnings from employment. The
inquiry is whether appellant knowingly omitted or understated his earnings from employment for
the periods covered by the CA-1032 forms. The term knowingly as defined in OWCP’s
implementing regulations and Board precedent means with knowledge; consciously;
intelligently; willfully; intentionally.13 The language on CA-1032 forms is clear and
unambiguous in requiring a claimant to report earnings for the previous 15 months from any
employer, self-employment or a business enterprise in which he or she worked. The forms

7

Anthony V. Knox, 50 ECAB 402 (1999).

8

20 C.F.R. § 10.5(n).

9

See F.H., Docket No. 07-1379 (issued November 24, 2008).

10

Terry A. Geer, 51 ECAB 168 (1999).

11

20 C.F.R. § 10.5(g).

12

Robert R. Holmes, 49 ECAB 161 (1997); supra note 8.

13

Supra note 3.

6

further emphasize that severe penalties may be applied for failure to report all work activities
thoroughly and completely.14
ANALYSIS -- ISSUE 1
The Board finds that OWCP properly found that appellant forfeited his right to
compensation for periods between January 17, 1996 and April 15, 2008. The record establishes
that appellant omitted employment activities and earnings on CA-1032 forms completed for
periods between January 17, 1996 and April 15, 2008. In these forms, OWCP notified him of his
responsibility to complete the forms and provide relevant information concerning his
employment status and earnings during the periods covered by the forms. The record reveals,
however, that appellant had employment and earnings during the periods covered by these forms
in that he was self-employed and running his own real estate and farming businesses and had
earnings from this employment.
An investigation conducted by Investigator Kisner from the employing establishment’s
FECA Fraud Investigation Unit revealed that appellant engaged in employment activities for
which he received earnings from January 17, 1996 to April 15, 2008. In an August 13, 2008
report, he documented that appellant was the owner of Lyndal Carey Farms and that from 1996
to 2006 appellant engaged in real estate transactions and tenant farming, managed and sold oil,
gas and mineral rights on the lands, leased land to tenant farmers and sold the land for profit or
divided it to sell as residential plots. Investigator Kisner also documented that he received over
$92,000.00 in farm subsidies from the USDA under its CRP during this period. His report
showed that appellant engaged in employment activities and had earnings for the periods
January 17, 1996 to April 15, 2008 during the 15-month period covered by each CA-1032 form
he signed. On December 5, 2008 Mr. Seagrist, Chief of Real Estate of the Mississippi
Valley/Vicksburg District, advised Investigator Kisner that appellant’s real estate activities
resembled the duties of an employing establishment journeyman realtor. He stated that
appellant’s activities constituted land speculation since he purchased a property and quickly
turned it over to take advantage of fiscal growth. Investigator Kisner concluded on
September 7, 2012 that appellant was self-employed as he was heavily involved in acquiring
land, subdividing the land and managing the land between 1994 and 2010 and he routinely
performed activities that were the same as those listed in his former realty specialist position. He
stated that proof of appellant’s real estate transactions were found in county court records which
showed the purchase, management and sale of real estate and mineral rights. Investigator Kisner
further stated that USDA records showed management of properties for which appellant received
farm subsidies.
Special Agent Reich, the employing establishment’s FECA Fraud Investigation Unit,
detailed an interview that he conducted with appellant on April 14, 2009. Appellant stated that
since 1995 he had purchased three farms and leased them to farmers for profit. He sold two of
the farms in 2000 and 2006 for profit. Appellant stated that he purchased his first farm without a
real estate agent and rented and leased farms without the aid of a real estate agency. He
acknowledged that he still owned a farm and leased 2,500 acres for $5.00 an acre on a yearly
14

A.C., Docket No. 11-1760 (issued April 13, 2012).

7

basis and received yearly subsidies of $35.00 an acre for approximately 800 acres from the
USDA. Appellant related that he did not know how much money he received from leasing his
farms, profits from the sale of his farms and subsidies he received from the USDA. He admitted
that he did not report these activities on his CA-1032 forms, but contended that he was unaware
that the monies he received from renting and leasing his farms and subsidies were considered
income and should have been reported on his CA-1032 forms.
The Board has distinguished between income received from investment and earnings
received by performing work. The former is not considered to be evidence of a claimant’s
ability to work and earn wages, but rather is considered to be a return on investment. The latter
is considered to be wages if the source of income can be established to be the product of the
claimant’s work.15 The present case is similar to Anthony V. Knox16 where the claimant worked
on his farm, had earnings from rental income from his and his family’s rental properties and was
actively involved in the maintenance and management of these properties. The Board found that
the claimant forfeited his compensation for periods between April 17, 1986 through
April 30, 1992 because the evidence established that he was an investor in real estate transactions
and owned multiple rental properties, but that he was also an active manager of his own and his
family’s properties from which he derived earnings that he knowingly failed to report on
CA-1032 forms submitted to OWCP. The present case is also similar to P.K.,17 where the
claimant was the proprietor and president of a real estate development business. He oversaw
numerous real estate development deals that included the purchase and sale of property which
resulted in aggregate profits of several hundred thousand dollars. The Board found that the
claimant forfeited his compensation for periods between November 12, 2002 and
February 12, 2004 as the evidence established that his real estate activities, including running his
own real estate business, were too extensive to be considered merely a passive business
investment. The Board found there was no question that the claimant had earnings as the
proprietor and owner of a real estate development business during the period in question which
he knowingly failed to report on his CA-1032 forms.
In the present case, appellant collected money from leasing his farms without the aid of a
real estate agent for profit, managed and sold oil, gas and mineral rights on the lands and sold the
land for profit or divided it to sell as residential plots and received over $92,000.00 in farm
subsidies from the USDA based on the above-noted evidence. As in Knox and P.K., appellant
actively participated in the operation of his farming and real estate business enterprises and was
obligated to report as earnings the amount that would have been paid to a person doing the
work.18 The farm subsidies he received were a benefit provided by the government to a work
enterprise.19 As noted above, reimbursed expenses are considered earnings from employment or
15

Supra note 7.

16

Id.

17

Docket No. 09-790 (issued December 3, 2009).

18

Supra note 7.

19

A subsidy is defined as a grant of money usually made by the government to any enterprise whose promotion is
considered to be in the public interest. BLACK’S LAW DICTIONARY (9th ed. 2009); see J.J., 56 ECAB 542 (2009).

8

self-employment. The subsidies are remuneration to appellant and the value of such
remuneration constitutes earnings.20 The Board finds that the evidence of record establishes that
he was more than a passive investor in a farming and real estate business, but was an active
owner running his farming and real estate business for which he had earnings during the period
in question.
The Board further finds that appellant knowingly failed to report earnings and
employment activities during the relevant period. The CA-1032 forms signed by appellant used
such terms as business, enterprise and service to explain the obligation for reporting all forms of
employment, self-employment such as, farming, sales, service or operating a business and
earnings. It also stated that he must show as rate of pay what it would have cost to have hired
someone to perform the work he did. Appellant did not report his self-employment for the
period January 17, 1996 through April 15, 2008 as required. The explicit language of the
CA-1032 forms clearly advised him that the nature of his work running a farming and real estate
business would require him to report such employment activities on the forms. Appellant’s
signing of strongly-worded certification clauses on the CA-1032 forms further shows that he was
aware of materiality of his failure to report his employment. Based on the evidence of record,
the Board finds that he knowingly omitted earnings.21 Accordingly, the Board finds that OWCP
properly determined that appellant forfeited his right to compensation for the period
January 17, 1996 to April 15, 2008. Appellant received $321,372.16 in compensation during the
stated period and, therefore, he forfeited compensation in this amount.
On appeal, counsel cited Jack Sipe22 to support her contention that the farm subsidies
appellant received from USDA for not farming his land constituted passive investment income
which he was not required to report to OWCP. The instant case can be distinguished from Sipe.
In Sipe, the Board found that OWCP improperly determined that the claimant forfeited his right
to compensation benefits for failing to report income derived from the sale of cattle raised on the
farm he owned. The Board stated that the evidence did not show that any income the claimant
received from his cattle operation was the product of his work, rather it represented a return on
his capital. The Board noted that the claimant occasionally used his tractor, sold hay, checked on
the cattle and sometimes fed them, but that these were not the type of activities that would
constitute a job that would generally be available in the open market and that it would be
impractical to place a monetary value on the claimant’s services.23 In the instant case, the record
establishes that appellant was involved in a pattern of farming and real estate transactions and
received income from leasing his land to tenant farmers, dividing the land into residential plots,
20

As the Board explained in Christine P. Burgess, supra note 3, every form of remuneration, including
reimbursed expenses and similar benefits, must be reported as earnings.
21

See generally Lewis George, 45 ECAB 144 (1993).

22

See supra note 2.

23

See also Vernon Booth, 7 ECAB 209 (1954) which involved an injured federal employee who owned a tavern.
The Board stated that income or profits from business are not generally held to be the fruits of wage-earning
capacity but of the investment, the management and the business acumen of the owner; and the return on the
investment of an employee’s capital, even though augmented by his personal attention in looking after the business
in which it is invested, cannot be considered as if it were wages.

9

and selling oil, gas and mineral rights from his lands. The evidence also establishes that from
1996 to 2006 he received more than $92,000.00 in farm subsidies from the USDA which
constitute earnings.24 For the stated reasons, the Board finds that appellant’s farming and real
estate activities were too extensive to be considered merely a passive business investment.
Appellant actively participated in the operation of his business enterprise and was obligated to
report as earnings the amount that would have been paid to a person doing the work.25
Counsel cited to Christine C. Burgess26 and contended that appellant was not subject to
forfeiture because he did not knowingly fail to report his earnings as he relied on information
from an OWCP claims examiner who advised him that his farm subsidies did not constitute
income for purposes of completing a Form CA-1032. Appellant did not submit any evidence to
support this assertion. Further, even if he received such advice, the advice would not be
sufficient, in and of itself, to relieve appellant of his responsibility to report earnings from
self-employment or to show that he did not knowingly fail to report earnings. The present case is
distinguishable from Burgess. In Burgess, the Board found that the claimant did not knowingly
fail to report earnings. The finding was based in part on the claimant’s receipt of advice from
her former boss at the employing establishment that she need not report an arrangement where
she served as an escort for tours. However, in Burgess, the “employment” situation was more
ambiguous than that in the present case, as the claimant there was told she was a volunteer whose
reimbursements were not taxable. As noted above, Form CA-1032 specifically stated that
earnings from self-employment must be reported over the prior 15-month period, as it was in
appellant’s farming and real estate business. Therefore, appellant knowingly omitted his
earnings under section 8106(b)(2) of FECA by failing to report his employment activities and
earnings on the applicable CA-1032 forms for the period January 17, 1996 to April 15, 2008, as
he was on notice that he must report earnings from self-employment. The Board finds, therefore,
that OWCP properly determined that appellant forfeited his compensation for the period in
question.
LEGAL PRECEDENT -- ISSUE 2
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of his duty.27 Section 8129(a) of FECA provides, in pertinent part, “When an
overpayment has been made to an individual under this subchapter because of an error of fact or
law, adjustment shall be made under regulations prescribed by the Secretary of Labor by
decreasing later payments to which an individual is entitled.”28

24

See supra note 19.

25

Supra note 7.

26

See supra note 3.

27

5 U.S.C. § 8102(a).

28

Id. at § 8129(a).

10

ANALYSIS -- ISSUE 2
The Board finds that appellant received a $321,372.16 overpayment of compensation.
For the reasons explained above, appellant forfeited his compensation for the period
January 17, 1996 to April 15, 2008. The evidence of record includes payment documents and
printouts which show that he received $321,372.16 in compensation during this period. Due to
the forfeiture of compensation, appellant would not be entitled to this compensation and,
therefore, he received a $321,372.16 overpayment of compensation.
On appeal, counsel contended that the amount of the overpayment is incorrect and that
OWCP did not adequately explain how the overpayment occurred. However, she did not submit
any evidence to support her contention. The Board notes that while OWCP initially determined
an incorrect amount for the overpayment in its preliminary determination, OWCP’s hearing
representative subsequently corrected the overpayment amount and explained the basis for her
calculation. There is no evidence that the overpayment did not occur as found by OWCP. The
Board finds that OWCP properly determined that appellant received an overpayment of
compensation in the amount of $321,372.16 from January 17, 2006 to April 15, 2008 as he
forfeited his compensation for failure to report his self-employment earnings during this period.
LEGAL PRECEDENT -- ISSUE 3
Section 8129(b) of FECA29 provides that an overpayment of compensation shall be
recovered by OWCP unless incorrect payment has been made to an individual who is without
fault and when adjustment or recovery would defeat the purpose of FECA or would be against
equity and good conscience.30 Thus, OWCP may not waive the overpayment of compensation
unless appellant was without fault.31 Adjustment or recovery must, therefore, be made when an
incorrect payment has been made to an individual who is with fault.32
On the issue of fault, section 10.433 of OWCP’s regulations provides that an individual is
with fault in the creation of an overpayment who:
“(1) Made an incorrect statement as to a material fact which he or she knew or
should have known to be incorrect; or
“(2) Failed to provide information which he or she knew or should have known to
be material; or

29

5 U.S.C. § 8129(b).

30

Michael H. Wacks, 45 ECAB 791, 795 (1994).

31

Norman F. Bligh, 41 ECAB 230 (1989).

32

Diana L. Booth, 52 ECAB 370, 373 (2001); William G. Norton, Jr., 45 ECAB 630, 639 (1994).

11

“(3) Accepted a payment which he or she knew or should have known to be
incorrect.”33
With respect to whether an individual is without fault, section 10.433(b) of OWCP’s
regulations provide in relevant part:
“Whether or not OWCP determines that an individual was at fault with respect to
the creation of an overpayment depends on the circumstances surrounding the
overpayment. The degree of care expected may vary with the complexity of those
circumstances and the individual’s capacity to realize that he or she is being
overpaid.”34
ANALYSIS -- ISSUE 3
The Board finds that OWCP properly determined that appellant was at fault in creating
the $321,372.16 overpayment because he failed to provide information which he knew or should
have known to be material on CA-1032 forms covering the period January 17, 1996 to
April 15, 2008. As stated, the record establishes that appellant had unreported earnings from
self-employment and knowingly failed to furnish this material information to OWCP. Appellant
signed certification clauses on the CA-1032 forms which advised him in explicit language that he
might be subject to civil, administrative or criminal penalties if he knowingly made a false
statement or misrepresentation or concealed a fact to obtain compensation. By signing the
forms, he is deemed to have acknowledged his duty to fill out the forms properly, including the
duty to report any employment, self-employment or involvement in a business enterprise.
Appellant failed to furnish information that he knew or should have known to be material to
OWCP. The Board finds, therefore, that he was at fault in the creation of the overpayment in the
amount of $321,372.16 and is precluded from receiving a waiver.35
With respect to recovery of the overpayment in compensation, the Board’s jurisdiction is
limited to reviewing those cases where OWCP seeks recovery from continuing compensation
benefits under FECA.36 As appellant is no longer receiving wage-loss compensation, the Board
does not have jurisdiction with respect to the recovery of the overpayment under the Debt
Collection Act.37
On appeal, counsel contends that appellant was denied due process when he was deprived
of his right to submit new evidence or argument at a prerecoupment hearing. However, she did
not submit any evidence to support her contention. OWCP issued a preliminary determination of
overpayment on March 27, 2012 and provided appellant 30 days to request a prerecoupment
33

20 C.F.R. § 10.433(a).

34

Id. at § 10.433(b); supra note 32.

35

D.F., Docket No. 11-1595 (issued February 1, 2012).

36

Cheryl Thomas, 55 ECAB 610 (2004).

37

See Desiderio Martinez, 55 ECAB 245 (2004).

12

hearing. On April 11, 2012 counsel disagreed with the proposed action and requested a
prerecoupment hearing before an OWCP hearing representative. A telephone prerecoupment
hearing was held on August 9, 2012 because appellant was unable to travel to the hearing
location due to his medical conditions and surgeries. Appellant was represented by counsel and
he testified during the August 9, 2012 telephone hearing about his farm subsidies and failure to
report them to OWCP. In light of the foregoing, the Board finds that OWCP did not deny
appellant due process.
CONCLUSION
The Board finds that appellant forfeited his compensation for the period January 17, 1996
to April 15, 2008, that he received a $321,372.16 overpayment of compensation and that he was
at fault in the creation of the overpayment, thereby precluding waiver of recovery of the
overpayment.
ORDER
IT IS HEREBY ORDERED THAT the October 15, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.38
Issued: September 12, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

38

Richard J. Daschbach, Chief Judge, who participated in the preparation of the decision, was no longer a
member of the Board after May 16, 2014.

13

